Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield (US Patent 5423743) in view of Desch (US Patent Pub. 20150157791) and Kamen (US Patent 9677555).
Regarding Claim 1, Butterfield teaches (Fig 1) an infusion device for administering a medical fluid to a patient, comprising: 
a pumping mechanism (12) for pumping a medical fluid through a delivery line, (col 5 lines 9-10) 
a sensor device (20) for measuring a measurement value indicative of a positive pressure or a negative pressure in the delivery line (col 5, lines 4-8), and 
a processor device (24) connected to the pumping mechanism (12) and the sensor device (20), 
wherein the processor device (24) is configured to control the pumping mechanism (12), during an infusion operation, to pump the medical fluid through the delivery line in a downstream direction, 
wherein the processor device is configured to perform, prior to an infusion operation, a test function during which the processor device controls the pumping mechanism to pump the 
Butterfield does not teach the pumping mechanism comprising a pusher device with a contact portion and a syringe having a piston with a piston head that abuts the contact portion, the sensor device consisting essentially of a force sensor disposed between the pusher device and the piston head, and configured to measure a force exerted between the piston head and the contact portion; a processor device configured to trigger an alarm if the measurement value indicative of the pressure in the delivery line exceeds a preset positive pressure threshold and a processor device configured to terminate the test function at least in case the measurement value indicative of the  pressure in the delivery line falls under a predetermined negative pressure threshold.
Desch teaches (Figs 30-33) a pumping mechanism infusion treatments wherein the pumping mechanism (501) comprises a pusher device (522) with a contact portion (surface where 532 is on) and a syringe (504) having a piston with a piston head (548) that abuts the contact portion, a sensor device (532) for measuring a measurement value indicative of a pressure in the delivery line ([0525]), the sensor device comprising a force sensor disposed between the pusher device and the piston head (See Fig 32 and Fig 33 where the sensor 532 is between the pusher device 522 and piston head 548), and configured to measure a force exerted between the piston head and the contact portion (see [0525] teaching sensor 532 may include a force sensor and it measures the pressure generated as the plunger advances; also see [0537] teaching that the device will work with only one of the two sensors 532 or 513, it is interpreted that this device will work with only sensor 532). Desch further teaches [0525] that an alarm may be triggered when sensor 532 identified a pressure exceeding a predetermined pressure.

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Butterfield to trigger an alarm if the measurement value indicative of the pressure in the delivery line exceeds a preset positive pressure threshold as taught by Desch. One of ordinary skill in the art would have been motivated to do so in order to alert the user of a possible occlusion in the device (Desch [0525]).
The combination of Butterfield and Desch does not teach a processor device configured to terminate the test function at least in case the pressure in the delivery line falls under a predetermined negative pressure threshold.
Kamen teaches an infusion pump (19) with a pumping mechanism, sensor device (33) and a processor device (37) that terminates the infusion pump flow if it determines the pressure in the tube exceeds or falls below the predetermined pressure (Col 21 lines 32-37). 

Regarding Claim 2, the combination of Butterfield, Desch and Kamen teaches all limitations mentioned above. Butterfield further teaches (Figure 1) the infusion device wherein the processor device (24) is configured to evaluate the (Col 5, lines 19-22), during the test function, measurement values obtained from the sensor device to identify a change in pressure in the delivery line during the test function (Col 5, lines 4-8).
Regarding Claim 3, the combination of Butterfield, Desch and Kamen teaches all limitations mentioned above. Butterfield further teaches (Figure 1) the infusion device further comprising an input device (26) enabling a user to input a control command to trigger the processor device to perform the test function. 
Regarding Claim 4, the combination of Butterfield, Desch and Kamen teaches all limitations mentioned above. Butterfield further teaches (Figure 1) the infusion device further comprising an output device (28) for outputting information relating to a change in pressure during the test function. 
Regarding Claim 7, the combination of Butterfield, Desch and Kamen teaches all limitations mentioned above. Butterfield teaches an infusion device with a test function (Col 8, lines 43-66). The combination of Butterfield and Kamen does not explicitly teach the infusion device wherein the processor device is configured to terminate the test function in case a 
Butterfield does disclose in Col 9 lines 48-51, that the processor device can terminate fluid infusion in order to prevent injury to the patient. Additionally, Kamen teaches in Col 41 lines 36-49, that the processor may determine the volume of blood being drawn in order to prevent drawing back too much. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the processor device of Butterfield and Kamen to terminate the test function in case the volume of fluid pumped in an upstream direction during the test function exceeds a predetermined maximum volume as this would prevent injury to the patient (Butterfield Col 9, lines 48-51). 
Regarding Claim 9, the combination of Butterfield, Desch and Kamen teaches all limitations mentioned above. Butterfield further teaches (Col 9, lines 4-6) the infusion device wherein the processor device (24) is configured to control the pumping mechanism, after termination of the test function, to pump fluid through the delivery line in the downstream direction to reinject fluid pumped in the upstream direction during the test function. 
Regarding Claim 10, the combination of Butterfield, Desch and Kamen teaches all limitations mentioned above. Butterfield further teaches (Col 9, lines 4-6) the infusion device wherein the processor device (24) is configured to control the pumping mechanism to reinject a volume of fluid matching a volume of fluid pumped in an upstream direction during the test function. 
Regarding Claim 11, the combination of Butterfield, Desch and Kamen teaches all limitations mentioned above. Butterfield further teaches (Col 5, lines 29-31) the infusion device wherein the infusion device is a syringe infusion pump. 

	pumping a medical fluid through a delivery line using a pumping mechanism (12),
controlling, using a processor device (24), the pumping mechanism during an infusion operation, to pump the medical fluid through the delivery line in a downstream direction (36),
performing, prior to an infusion operation, a test function during which the processor device controls the pumping mechanism to pump medical fluid through the delivery line in an upstream (34) direction opposite the downstream (36) direction (Col 8, lines 43-66),
measuring a measurement value indicative of a positive pressure or a negative pressure in the delivery line (col 3, lines 15-34) using a sensor device (20) connected to the processor device (24).
Butterfield does not teach the pumping mechanism comprising a pusher device with a contact portion and a syringe having a piston with a piston head that abuts the contact portion, the sensor device consisting essentially of a force sensor disposed between the pusher device and the piston head, and configured to measure a force exerted between the piston head and the contact portion, the step of terminating the test function at least in case the measurement value indicative of the pressure in the delivery line falls under a predetermined negative pressure threshold or the step of triggering an alarm if the measurement value indicative of pressure in the delivery line exceeds a preset positive pressure threshold during the infusion operation.  
Desch teaches (Figs 30-33) a pumping mechanism infusion treatments wherein the pumping mechanism (501) comprises a pusher device (522) with a contact portion (surface where 532 is on) and a syringe (504) having a piston with a piston head (548) that abuts the contact portion, a sensor device (532) for measuring a measurement value indicative of a 
Butterfield teaches (Col 5 lines 29-31) that other types of infusion pumps may be used, including piston type pumps. Desch teaches a type of a piston pumping mechanism that may be used for infusion treatments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pumping mechanism of Butterfield with a pumping mechanism comprising a pusher device with a contact portion and a syringe having a piston with a piston head that abuts the contact portion, a sensor device for measuring a measurement value indicative of a pressure in the delivery line, the sensor device comprising a force sensor disposed between the pusher device and the piston head, and configured to measure a force exerted between the piston head and the contact portion as taught by Desch. Doing so would be a simple substitution of parts which allows for a pumping mechanism that may detect when an occlusion occurs in the syringe or fluid lines (Desch [0525]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Butterfield to trigger an alarm if the measurement value indicative of the pressure in the delivery line exceeds 
The combination of Butterfield and Desch does not teach the step of terminating the test function at least in case the measurement value indicative of the pressure in the delivery line falls under a predetermined negative pressure threshold.
Kamen teaches a method comprising the step of terminating the test function at least in case the pressure in the delivery line falls under a predetermined negative pressure threshold (Col 21 lines 32-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Butterfield by adding a step of terminating the test function at least in case the measurement value indicative of the pressure in the delivery line falls under a predetermined negative pressure threshold as taught by Kamen. Doing so would provide a method for operating an infusion device where the device may determine an occlusion based on a change in pressure (Kamen Col 18 lines 34-39). 
Regarding Claim 13, the combination of Butterfield, Desch and Kamen teaches all limitations mentioned above. Butterfield further teaches (Col 3, lines 15-34) the method wherein the processor device (24) evaluates measurement values obtained from the sensor device to identify a change in pressure in the delivery line during the test function.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield (US Patent 5423743) in view of Desch (US Patent Pub. 20150157791) and Kamen (US Patent 9677555) as applied to claim 1 above, and further in view of Wilson (WO 9632975).
Regarding Claim 8, the combination of Butterfield, Desch and Kamen teaches all limitations of claim 1 mentioned above. The combination does not teach the infusion device 
Wilson teaches (Pg. 18 lines 7-12) the infusion device wherein the processor device is configured to terminate the test function in case an input device (204) is released.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Butterfield, Desch and Kamen to incorporate the processor configured to terminate the test function in case an input device is released as taught by Wilson. Doing so would allow the user to have more control over the injections (Pg. 3, line 11).
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Regarding the arguments on Pg. 7 line 14 – Pg. 10 line 14, the examiner does not find this to be persuasive. The applicant states that the sensor 532 of Desch is used with a second sensor 513. While the examiner agrees, that the embodiment of Desch discloses two sensors, Desch also teaches in [0537] that the two sensors are redundant and the device may function on only one of the sensors if the other fails. Due to this, is interpreted that the device would be functional without the second sensor. 
Desch is used to teach a possible placement of a force sensor that may measure pressure. Desch teaches a type of a piston pumping mechanism that may be used for infusion treatments comprising a sensor 532 that is placed between a pusher device and a piston head. One of ordinary skill in the art would be motivated to have this pusher device with a sensor in this position in place of the pusher device in Butterfield since Butterfield teaches (Col 5 lines 29-31) that other types of infusion pumps may be used, including piston type pumps. Additionally, one of ordinary skill in the art would have been motivated to have this pusher mechanism with . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783